Citation Nr: 1519388	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-18 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches, including as secondary to service-connected lumbosacral strain with disc bulge.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from July 1993 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied the Veteran's petition to reopen a previously denied claim for service connection for migraine headaches, finding that no new and material evidence had been submitted.

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for migraine headaches as a claim to reopen.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

(The decision below addresses the Veteran's petition to reopen a previously denied claims of service connection for migraine headaches.  The underlying service connection issue is addressed in the remand that follows the decision.)



FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for migraine headaches.  The Veteran did not appeal that decision.

2.  Evidence received since the January 2007 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for migraine headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A January 2007 rating decision that denied the Veteran's petition to reopen a previously denied claim of service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

2.  Since the prior final denial of the claim of service connection for migraine headaches, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2007 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for migraine headaches.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  In October 2008, the Veteran again sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for migraine headaches was the January 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for migraine headaches in June 2002.  The RO denied the claim for service connection in January 2003 and, in so doing, found that the Veteran had not established that his current diagnosis was etiologically linked to service or to his service-connected lumbosacral strain with disc bulge.  The Veteran has attempted to reopen this claim on multiple occasions, most recently in February 2006; the RO issued a rating decision in January 2007 in which it again declined to reopen the previously denied claim.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has migraine headaches that are related to his service-connected lumbosacral strain with disc bulge.  In particular, the Veteran contends that he experiences migraine headaches that correspond to pain from his lumbosacral strain with disc bulge.  As a result, the Veteran contends that service connection for migraine headaches is warranted.

Evidence of record in 2007 included the Veteran's service treatment records, review of which reflects that he complained on his March 1998 separation report of medical history of experiencing headaches following a recent tooth extraction.  No diagnosis was assigned, and no neurological abnormalities were noted at his March 1998 separation medical examination.  Post-service medical records documented that the Veteran had sought treatment on multiple occasions for migraine headaches and had reported at a December 2002 treatment visit that "every time he has problems with his back, he gets a migraine."  Also of record was a VA examination from November 2002, at which time the Veteran was diagnosed with mechanical low back pain and migraine headaches.  The examiner found the Veteran's migraines to be "less likely than not related to back condition," but no rationale was offered for that opinion.

Relevant evidence added to the record since the RO's January 2007 denial includes records of treatment he has received from VA treatment providers since that date, including in particular a March 2011 treatment note in which the Veteran's treatment provider opined that it is "likely some component of his migraine is being potentiated by his chronic pain including his back pain."  As such, the Board finds that the evidence, in the form of the March 2011 VA treatment note, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the January 2007rating decision, the RO denied the Veteran's claim for service connection in part because he had not established that his current migraine headaches were related to his service-connected back disability.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed medical evidence supporting the Veteran's contention that his current migraines are etiologically linked to his low back disorder.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the January 2007 determination-the possibility that the Veteran's current migraine problems may be related to his service-connected back disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence suggesting that his current migraine headaches may be caused or worsened by his pain stemming, at least in part, from his service-connected lumbosacral strain with disc bulge.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for migraine headaches have been met.


ORDER

New and material evidence to reopen a claim of service connection for migraine headaches has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for migraine headaches is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as neurological disorders, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

As noted above, service treatment records reflect that the Veteran complained of headaches on his March 1998 separation report of medical history, although no diagnosis was made at the time and no neurological abnormalities were noted.  He has been treated since at least 2002 for migraine headaches, and his VA treatment provider noted in March 2011 that it is "likely some component of his migraine is being potentiated by his chronic pain including his back pain."  The Veteran has contended on multiple occasions, including at his December 2014 hearing before the undersigned Veterans Law Judge, that he experiences headaches simultaneously with pain from his service-connected lumbosacral strain with disc bulge.   

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a complex neurological disability such as migraine headaches.  Id.

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's migraine headaches.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for migraine headaches, including as secondary to service-connected lumbosacral strain with disc bulge.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether the Veteran's migraine headaches are directly linked to his time on active duty.  The examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's migraine headaches have been caused or made chronically worse by his service-connected back disorder.  The Veteran's March 1998 separation report of medical history, at which time he complained of headaches, as well as the March 2011 VA practitioner's statement and the diagnoses assigned to the Veteran and noted above, must be discussed in the context of any negative opinion. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner must consider the Veteran's documented history and his contentions, particularly those concerning the relationship between the overlapping occurrence of his symptoms of lumbosacral strain with disc bulge and migraine headaches.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed migraine headache disorder is related to his period of military service.  The examiner must discuss the Veteran's complaints on his March 1998 separation report of medical history concerning headaches in the context of any negative opinion.

The examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's migraine headaches have been caused or made chronically worse by his service-connected back disorder.  The examiner must discuss the March 2011 VA practitioner's opinion, as well as the Veteran's contentions regarding the overlap in symptom occurrence of his back disorder and headaches, in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After the requested development has been completed, the examination report must be reviewed to ensure that each is in compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


